Morrill, J.
Action of replevin of a horse admittedly once the property of plaintiff, presented upon exceptions to a directed verdict for defendant. Defendant is a bona fide purchaser for a valuable consideration from one Wheeler who conducted a sale stable in Portland.
Viewing the evidence most favorably for the plaintiff (Shackford v. N. E. Tel. & Tel. Co., 112 Maine, 204) and assuming that the jury *294might have'believed his version of his transactions with Wheeler, a verdict in his favor was not warranted.
The plaintiff is the only witness in his own behalf as to the transaction. Upon direct examination a reasonable inference from his testimony might lead to the conclusion that he accepted an offer from Wheeler to pay him $550 for his pair of horses, of which the horse in question was one, harnesses and cart, and delivered the property to Wheeler upon the assurances of the latter that he had a purchaser for the horses and would pay him in a few days.
Upon cross-examination, however, he testifies that he took the horses to Wheeler’s stable “with the understanding that he (Wheeler) was going to sell them and pay me right off immediately.”
Later, having in the meantime repeated substantially the version given on direct examination, in answer to a categorical question he testified:
“Q. Now I want to know which it was. Did you consider that you had sold those horses or that you hadn’t?
“A. I considered that he was going to sell them for me, sir, and pay me $550.”
Upon the brief, plaintiff’s counsel contends that “plaintiff delivered the horses'to Wheeler on certain conditions'and at no time did he clothe'the agent with any general authority.” In the course of the trial he said:
“I want to show conduct of Hunnewell consistent with the theory that he never agreed to part with these horses except on certain terms and when he found where they were, he did everything in his power to right it so far as innocent persons were concerned.”
Carefully considering the evidence upon the theory thus stated by counsel, and it is the only theory open to plaintiff (Tourtellott v. Pollard, 74 Maine, 418), no conclusion can be sustained other than' that the plaintiff placed his horses on sale with Wheeler and clothed the latter with apparent authority to dispose of them without restriction, relying' upon the latter’s agreement to pay him $550. The' first prospective purchaser declined to buy the pair. Both horses remained in Wheeler’s stable more than a week before either was sold, the gray horse first, later the horse' in question. Hunnewell frequented the stable, knew that Mitchell was there, recommended the black horse to him when he was standing “right behind the horse” looking at the animal, and did not disclose any interest in the horse *295or any limitation upon Wheeler’s authority. He is thus equitably estopped to assert title against Wheeler’s vendee. Lewenberg v. Hayes, 91 Maine, 104. Andover v. McAllister, 119 Maine, 153. Mitchell v. Canadian Realty Co., 121 Maine, 512.

Exceptions overruled.


Judgment for return.